Exhibit 10.1
FORM OF AMENDMENT NO. 4 TO FINANCING AGREEMENT, WAIVER AND CONSENT
          This AMENDMENT NO. 4 TO FINANCING AGREEMENT, WAIVER AND CONSENT (this
“Amendment”), dated as of November 5, 2008, is entered into by and among LOUD
TECHNOLOGIES INC., a Washington corporation (“Parent” or “US Borrower”), and
MARTIN AUDIO HOLDINGS LIMITED (FORMERLY KNOWN AS GRACE ACQUISITIONCO LIMITED), a
company incorporated under the laws of England and Wales with registered number
06078534 (“UK Borrower”), each subsidiary of the Parent listed on the signature
pages hereto, the lenders party hereto, ABLECO FINANCE LLC, a Delaware limited
liability company (“Ableco”), as collateral agent for the Lenders (in such
capacity, together with any successor collateral agent, the “Collateral Agent”),
and GMAC COMMERCIAL FINANCE LLC (“GMAC”), as administrative agent for the
Lenders (in such capacity, together with any successor administrative agent, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and collectively, the “Agents”).
RECITALS
          WHEREAS, Parent, the UK Borrower, each subsidiary of the Parent listed
on the signature pages thereto (such subsidiaries, together with Parent and UK
Borrower, each a “Loan Party” and collectively the “Loan Parties”), the Agents,
and the Lenders are parties to that certain Financing Agreement, dated as of
March 30, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Financing Agreement”); and
          WHEREAS, the Loan Parties have requested that the Agents and the
Lenders waive compliance with the financial covenants for the fiscal quarter
ending September 30, 2008 set forth in (i) Section 7.03(a) of the Financing
Agreement, (ii) Section 7.03(b) of the Financing Agreement, and (iii)
Section 7.03(c) of the Financing Agreement (the “Designated Financial
Covenants”);
          WHEREAS, the Loan Parties have requested that the Agents and Lenders
consent to the disposition of assets related to US Borrower’s: (x) Austin
Division, (y) Knilling Division, and (z) SLM Marketplace Division as described
in greater detail in the Designated Purchase Agreement (the “Designated
Transaction”) on terms and conditions set forth in that certain draft Asset
Purchase Agreement, dated as of November 4, 2008, by and between U.S. Borrower
and U.S. Band & Orchestra Supplies, Inc. (the “Designated Purchase Agreement”)
and any changes thereto as may be approved by the Agents in their reasonable
discretion; and
          WHEREAS, the Loan Parties have requested that the Agents and Lenders
make certain amendments to the Financing Agreement and waive any Default or
Event of Default that may have arisen prior to, or may exist on, the date
hereof, as a result of any failure to comply with the Designated Financial
Covenants;
          WHEREAS, upon the terms and conditions set forth herein, the Agents
and Lenders are willing to accommodate the Loan Parties’ requests.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 



--------------------------------------------------------------------------------



 



1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Financing Agreement, as amended
hereby.
2. Amendments To Financing Agreement.
     (a) Section 1.01 of the Financing Agreement is hereby amended by adding the
following definitions in proper alphabetical order, or by amending and restating
the following definitions, as the case may be:
          “Commitments” means, with respect to each Lender, such Lender’s
Revolving Credit Commitment, Term Loan A Commitment, US Term Loan B Commitment,
UK Term Loan B Commitment, Term Loan C Commitment, and Term Loan D Commitment.
          “Designated Transaction” has the meaning specified therefor in the
Fourth Amendment.
          “First Test Period” means the period ended on December 31, 2008.
          “Fourth Amendment” means that certain Amendment No. 4 to Financing
Agreement, Waiver and Consent dated as of November 5, 2008, by and among the
Agents, the Lenders and the Loan Parties.
          “Fourth Amendment Effective Date” means the date when all of the
conditions precedent set forth in Section 10 of the Fourth Amendment have been
satisfied.
          “Fourth Test Period” means the period ended on September 30, 2009.
          “Obligations” means all present and future indebtedness, obligations,
and liabilities of each Loan Party to the Agents and the Lenders, or any of
them, under the Loan Documents, whether or not the right of payment in respect
of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured, unsecured,
and whether or not such claim is discharged, stayed or otherwise affected by any
proceeding referred to in Section 9.01. Without limiting the generality of the
foregoing, the Obligations include (a) the UK Obligations, (b) the US
Obligations, (c) the obligation (irrespective of whether a claim therefor is
allowed in any Insolvency Proceeding) to pay principal, interest (including the
Term Loan B PIK Amount, the Term Loan C PIK Amount and the Term Loan D PIK
Amount), charges, expenses, fees, attorneys fees and disbursements, indemnities
and other amounts payable by such Person under the Loan Documents, and (d) the
obligation of such Person to reimburse any amount in respect of any of the
foregoing that any Agent or any Lender (in its sole discretion) may elect to pay
or advance on behalf of such Person.
          “Pro Rata Share” means:
          (a) with respect to a Lender’s obligation to make Revolving Loans and
right to receive payments of interest, fees, and principal with respect thereto,
the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment, by (ii) the Total Revolving Credit Commitment, provided, that, if
the Total Revolving Credit Commitment has been reduced to

1



--------------------------------------------------------------------------------



 



zero, the numerator shall be the unpaid principal amount of such Lender’s
Revolving Loans (including Collateral Agent Advances) and the denominator shall
be the unpaid principal amount of all Revolving Loans (including Collateral
Agent Advances),
          (b) with respect to a Lender’s obligation to make Term Loan A and
right to receive payments of interest, fees, and principal with respect thereto,
the percentage obtained by dividing (i) such Lender’s Term Loan A Commitment, by
(ii) the Total Term Loan A Commitment, provided that if the Total Term Loan A
Commitment has been reduced to zero, the numerator shall be the unpaid principal
amount of such Lender’s portion of Term Loan A and the denominator shall be the
unpaid principal amount of Term Loan A,
          (c) with respect to a Lender’s obligation to make US Term Loan B and
right to receive payments of interest (including the US Term Loan B PIK Amount),
fees, and principal with respect thereto, the percentage obtained by dividing
(i) such Lender’s US Term Loan B Commitment, by (ii) the Total US Term Loan B
Commitment, provided that if the Total US Term Loan B Commitment has been
reduced to zero, the numerator shall be the unpaid principal amount of such
Lender’s portion of US Term Loan B (excluding the US Term Loan B PIK Amount) and
the denominator shall be the unpaid principal amount of US Term Loan B
(excluding the US Term Loan B PIK Amount),
          (d) with respect to a Lender’s obligation to make UK Term Loan B and
right to receive payments of interest (including the UK Term Loan B PIK Amount),
fees, and principal with respect thereto, the percentage obtained by dividing
(i) such Lender’s UK Term Loan B Commitment, by (ii) the Total UK Term Loan B
Commitment, provided that if the Total UK Term Loan B Commitment has been
reduced to zero, the numerator shall be the unpaid principal amount of such
Lender’s portion of UK Term Loan B (excluding the UK Term Loan B PIK Amount) and
the denominator shall be the unpaid principal amount of UK Term Loan B
(excluding the UK Term Loan B PIK Amount),
          (e) with respect to a Lender’s obligation to make Term Loan C and
right to receive payments of interest (including the Term Loan C PIK Amount),
fees, and principal with respect thereto, the percentage obtained by dividing
(A) such Lender’s Term Loan C Commitment, by (B) the Total Term Loan C
Commitment, provided that if the Total Term Loan C Commitment has been reduced
to zero, the numerator shall be the unpaid principal amount of such Lender’s
portion of the Term Loan C (excluding the Term Loan C PIK Amount) and the
denominator shall be the unpaid principal amount of the Term Loan C (excluding
the Term Loan C PIK Amount),
          (f) with respect to a Lender’s obligation to make Term Loan D and
right to receive payments of interest (including the Term Loan D PIK Amount),
fees, and principal with respect thereto, the percentage obtained by dividing
(A) such Lender’s Term Loan D Commitment, by (B) the Total Term Loan D
Commitment, provided that if the Total Term Loan D Commitment has been reduced
to zero, the numerator shall be the unpaid principal amount of such Lender’s
portion of the Term Loan D (excluding the Term Loan D PIK Amount) and the
denominator shall be the unpaid principal amount of the Term Loan D (excluding
the Term Loan D PIK Amount),

2



--------------------------------------------------------------------------------



 



          (g) with respect to all other matters (including the indemnification
obligations arising under Section 10.05) regarding a Lender prior to the payment
in full of the Obligations (other than the Term Loan D Obligations) and the
termination of all Commitments, the percentage obtained by dividing (i) the sum
of such Lender’s Revolving Credit Commitment and the unpaid principal amount of
such Lender’s portion of the Term Loans (excluding the Term Loan C PIK Amount,
the Term Loan B PIK Amount, and the Term Loan D), by (ii) the sum of the Total
Revolving Credit Commitment and the unpaid principal amount of the Term Loans
(excluding the Term Loan C PIK Amount, the Term Loan B PIK Amount, and the Term
Loan D), provided, that, if such Lender’s Revolving Credit Commitment shall have
been reduced to zero, such Lender’s Revolving Credit Commitment shall be deemed
to be the unpaid principal amount of such Lender’s Revolving Loans (including
Collateral Agent Advances) and if the Total Revolving Credit Commitment shall
have been reduced to zero, the Total Revolving Credit Commitment shall be deemed
to be the unpaid principal amount of all Revolving Loans (including Collateral
Agent Advances), and
          (h) with respect to all other matters (including the indemnification
obligations arising under Section 10.05) regarding a Lender after the payment in
full of the Obligations (other than the Term Loan D Obligations) and the
termination of all Commitments, the percentage obtained by dividing (i) the sum
of such Lender’s Term Loans (excluding the Term Loan D PIK Amount), by (ii) the
unpaid principal amount of the Term Loans (excluding the Term Loan D PIK
Amount).
          “Required Lenders” means (i) prior to the payment in full of the
Obligations (other than the Term Loan D Obligations) and the termination of all
Commitments, Lenders whose Pro Rata Shares (calculated under clause (g) of the
definition thereof) aggregate more than 50% and (ii) after the payment in full
of the Obligations (other than the Term Loan D Obligations) and the termination
of all Commitments, Lenders whose Pro Rata Shares (calculated under clause
(h) of the definition thereof) aggregate more than 50%.
          “Restructuring Initiative Expenses” means the aggregate amount of
fees, costs and expenses (including any legal, consulting or advisors’ fees) of
the types described in Schedule R-1 hereto.
          “Revolver and US Term Loan Lenders” means, collectively, the Revolving
Loan Lenders, the Term Loan A Lenders, the US Term Loan B Lenders, the Term Loan
C Lenders and the Term Loan D Lenders.
          “Second Test Period” means the period ended on March 31, 2009.
          “St. Louis (Ferguson) Disposition Charges” means the aggregate amount
of charges, losses and impairments related to (x) the closing of the St. Louis
(Ferguson) distribution center located at 1400 Ferguson Avenue, St. Louis,
Missouri 63133 and (y) the Designated Transaction.
          “Term Loan Commitments” means, collectively, the Term Loan A
Commitment, the US Term Loan B Commitment, the UK Term Loan B Commitment, the
Term Loan C Commitment, and the Term Loan D Commitment.

3



--------------------------------------------------------------------------------



 



          “Term Loan Lenders” means, collectively, the Term Loan A Lenders, the
US Term Loan B Lenders, the UK Term Loan B Lenders, the Term Loan C Lenders and
the Term Loan D Lenders.
          “Term Loans” means, collectively, Term Loan A, US Term Loan B, UK Term
Loan B, Term Loan C, and Term Loan D.
          “Term Loan Obligations” means, collectively, the Term Loan A
Obligations, the US Term Loan B Obligations, the UK Term Loan B Obligations, the
Term Loan C Obligations, and the Term Loan D Obligations.
          “Term Loan B PIK Amount” means, collectively, the US Term Loan B PIK
Amount and the UK Term Loan B PIK Amount.
          “Term Loan C PIK Amount” means as of any date of determination the
amount of all interest accrued with respect to the Term Loan C that has been
paid-in-kind by being added to the balance thereof in accordance with
Section 2.04(b)(vi).
          “Term Loan D” means, collectively, the loans made by the Term Loan D
Lenders to US Borrower on the Fourth Amendment Effective Date pursuant to
Section 2.01(a)(vi).
          “Term Loan D Commitment” means, with respect to each Term Loan D
Lender, the commitment of such Term Loan D Lender to make its portion of the
Term Loan D to US Borrower in the amount set forth in Schedule D-1 to the Fourth
Amendment, as the same may be terminated or reduced from time to time in
accordance with the terms of this Agreement.
          “Term Loan D Lender” means a Lender with a Term Loan D Commitment or a
Term Loan D.
          “Term Loan D Obligations” means any Obligations with respect to the
Term Loan D (including the principal thereof, the interest thereon (including
the Term Loan D PIK Amount), and the fees and expenses specifically related
thereto).
          “Term Loan D PIK Amount” means as of any date of determination the
amount of all interest accrued with respect to the Term Loan D that has been
paid-in-kind by being added to the balance thereof in accordance with
Section 2.04(b)(vii).
          “Third Test Period” means the period ended on June 30, 2009.
          “Total Commitment” means the sum of the Total Revolving Credit
Commitment, the Total Term Loan A Commitment, the Total US Term Loan B
Commitment, the Total UK Term Loan B Commitment, the Total Term Loan C
Commitment, and the Total Term Loan D Commitment.
          “Total Term Loan D Commitment” means the sum of the amounts of the
Lenders’ Term Loan D Commitments, which amount is $5,000,000 as of the Fourth
Amendment Effective Date.

4



--------------------------------------------------------------------------------



 



          “TTM EBITDA” means, as of any date of determination and with respect
to a Person, the Consolidated EBITDA of such Person and its Subsidiaries for the
period of 12 consecutive months most recently ended; provided, however, that
(a) in the case of the First Test Period, TTM EBITDA shall be calculated as
(i) the Consolidated EBITDA of such Person and its Subsidiaries for the period
from and after October 1, 2008 up to and including the last day of the First
Test Period, times (ii) 4.00, (b) in the case of the Second Test Period, TTM
EBITDA shall be calculated as (i) the Consolidated EBITDA of such Person and its
Subsidiaries for the period from and after October 1, 2008 up to and including
the last day of the Second Test Period, times (ii) 2.00, (c) in the case of the
Third Test Period, TTM EBITDA shall be calculated as (i) the Consolidated EBITDA
of such Person and its Subsidiaries for the period from and after October 1,
2008 up to and including the last day of the Third Test Period, times (ii) 1.33,
and (d) in the case of the Fourth Test Period, TTM EBITDA shall be calculated as
(i) the Consolidated EBITDA of such Person and its Subsidiaries for the period
from and after October 1, 2008 up to and including the last day of the Fourth
Test Period, times (ii) 1.00.
          “TTM Fixed Charges” means, as of any date of determination and with
respect to a Person for the 12 consecutive months most recently ended, the sum
of (A) all principal of Indebtedness of such Person and its Subsidiaries
scheduled to be paid during such period (excluding the amount of any prepayments
of such Indebtedness that were made in prior periods), plus (B) Consolidated Net
Interest Expense of such Person and its Subsidiaries for such period, plus
(C) cash dividends or distributions paid by such Person and its Subsidiaries
(other than, in the case of the Parent, dividends or distributions paid to the
Parent or its wholly-owned Subsidiaries) for such period; provided, however,
that (a) in the case of the First Test Period, TTM Fixed Charges shall be
calculated as (i) the sum of (A) all principal of Indebtedness of such Person
and its Subsidiaries scheduled to be paid for the period from and after
October 1, 2008 up to and including the last day of the First Test Period
(excluding the amount of any prepayments of such Indebtedness that were made in
prior periods), plus (B) Consolidated Net Interest Expense of such Person and
its Subsidiaries for the period from and after October 1, 2008 up to and
including the last day of the First Test Period, plus (C) cash dividends or
distributions paid by such Person and its Subsidiaries (other than, in the case
of the Parent, dividends or distributions paid to the Parent or its wholly-owned
Subsidiaries) for the period from and after October 1, 2008 up to and including
the last day of the First Test Period, times (ii) 4.00, (b) in the case of the
Second Test Period, TTM Fixed Charges shall be calculated as (i) the sum of
(A) all principal of Indebtedness of such Person and its Subsidiaries scheduled
to be paid for the period from and after October 1, 2008 up to and including the
last day of the Second Test Period (excluding the amount of any prepayments of
such Indebtedness that were made in prior periods), plus (B) Consolidated Net
Interest Expense of such Person and its Subsidiaries for the period from and
after October 1, 2008 up to and including the last day of the Second Test
Period, plus (C) cash dividends or distributions paid by such Person and its
Subsidiaries (other than, in the case of the Parent, dividends or distributions
paid to the Parent or its wholly-owned Subsidiaries) for the period from and
after October 1, 2008 up to and including the last day of the Second Test
Period, times (ii) 2.00, (c) in the case of the Third Test Period, TTM Fixed
Charges shall be calculated as (i) the sum of (A) all principal of Indebtedness
of such Person and its Subsidiaries scheduled to be paid for the period from and
after October 1, 2008 up to and including the last day of the Third Test Period
(excluding the amount of any prepayments of such Indebtedness that were made in
prior periods), plus (B) Consolidated Net Interest Expense of such Person and
its Subsidiaries for the period from and after October 1, 2008 up to and

5



--------------------------------------------------------------------------------



 



including the last day of the Third Test Period, plus (C) cash dividends or
distributions paid by such Person and its Subsidiaries (other than, in the case
of the Parent, dividends or distributions paid to the Parent or its wholly-owned
Subsidiaries) for the period from and after October 1, 2008 up to and including
the last day of the Third Test Period, times (ii) 1.33, and (d) in the case of
the Fourth Test Period, TTM Fixed Charges shall be calculated as (i) the sum of
(A) all principal of Indebtedness of such Person and its Subsidiaries scheduled
to be paid for the period from and after October 1, 2008 up to and including the
last day of the Fourth Test Period (excluding the amount of any prepayments of
such Indebtedness that were made in prior periods), plus (B) Consolidated Net
Interest Expense of such Person and its Subsidiaries for the period from and
after October 1, 2008 up to and including the last day of the Fourth Test
Period, plus (C) cash dividends or distributions paid by such Person and its
Subsidiaries (other than, in the case of the Parent, dividends or distributions
paid to the Parent or its wholly-owned Subsidiaries) for the period from and
after October 1, 2008 up to and including the last day of the Fourth Test
Period, times (ii) 1.00.
          “TTM Income Tax Liabilities” means, as of any date of determination
and with respect to a Person, all income tax liabilities (after the application
of any refunds or credits) of such Person and its Subsidiaries for the 12
consecutive months most recently ended; provided, however, that (a) in the case
of the First Test Period, TTM Income Tax Liabilities shall be calculated as
(i) all income tax liabilities (after the application of any refunds or credits)
of such Person and its Subsidiaries for the period from and after October 1,
2008 up to and including the last day of the First Test Period, times (ii) 4.00,
(b) in the case of the Second Test Period, TTM Income Tax Liabilities shall be
calculated as (i) all income tax liabilities (after the application of any
refunds or credits) of such Person and its Subsidiaries for the period from and
after October 1, 2008 up to and including the last day of the Second Test
Period, times (ii) 2.00, (c) in the case of the Third Test Period, TTM Income
Tax Liabilities shall be calculated as (i) all income tax liabilities (after the
application of any refunds or credits) of such Person and its Subsidiaries for
the period from and after October 1, 2008 up to and including the last day of
the Third Test Period, times (ii) 1.33, and (d) in the case of the Fourth Test
Period, TTM Income Tax Liabilities shall be calculated as (i) all income tax
liabilities (after the application of any refunds or credits) of such Person and
its Subsidiaries for the period from and after October 1, 2008 up to and
including the last day of the Fourth Test Period, times (ii) 1.00.
          “UK Term Loan B Obligations” means any Obligations with respect to the
UK Term Loan B (including the principal thereof, the interest thereon (including
the UK Term Loan B PIK Amount) and the fees and expenses specifically related
thereto).
          “UK Term Loan B PIK Amount” means as of any date of determination the
amount of all interest accrued with respect to the UK Term Loan B that has been
paid-in-kind by being added to the balance thereof in accordance with
Section 2.04(b)(v).
          “US Term Loan B Obligations” means any Obligations with respect to the
US Term Loan B (including the principal thereof, the interest thereon (including
the US Term Loan B PIK Amount), and the fees and expenses specifically related
thereto).

6



--------------------------------------------------------------------------------



 



          “US Term Loan B PIK Amount” means as of any date of determination the
amount of all interest accrued with respect to the US Term Loan B that has been
paid-in-kind by being added to the balance thereof in accordance with
Section 2.04(b)(iv).
          “US Term Loan Obligations” means, collectively, the Term Loan A
Obligations, the US Term Loan B Obligations, the Term Loan C Obligations and the
Term Loan D Obligations.
          “US Term Loans” means, Term Loan A, US Term Loan B, Term Loan C and
Term Loan D.
     (b) Section 1.01 of the Financing Agreement is hereby amended by amending
the definition of “Consolidated EBITDA” by (i) deleting the word “and” appearing
at the end of subsection (xv) and (ii) adding the following new subsections at
the end thereof as follows:
          “(xvii) the Restructuring Initiative Expenses incurred during such
period; provided that the aggregate amount of all Restructuring Initiative
Expenses permitted to be added back pursuant to this subsection (xvii) from and
after the Effective Date shall not exceed $4,200,000, (xviii) non-cash St. Louis
(Ferguson) Disposition Charges incurred during such period, (xix) to the extent
actually paid during such period, reasonable fees and costs associated with the
Fourth Amendment (including, without limitation, the Amendment Fee and Term Loan
D Amendment Fee (each as defined in the Fourth Amendment) payable in connection
therewith), (xx) any non-cash impairment of any intangible resulting from any
restructuring initiative identified described in Schedule R-1 (including,
without limitation, any non-cash impairment relating to goodwill).”
     (c) Section 2.01(a) of the Financing Agreement is hereby amended by adding
the following new clause (vi) thereto as follows:
          “(vi) each Term Loan D Lender severally agrees to make a term loan
(collectively, the “Term Loan D”) to the US Borrower on the Fourth Amendment
Effective Date, in an aggregate principal amount equal to the amount of such
Lender’s Term Loan D Commitment.”
     (d) Section 2.01(b) of the Financing Agreement is hereby amended by adding
the following new clause (vi) thereto as follows:
          “(vi) The aggregate principal amount of the Term Loan D made on the
Fourth Amendment Effective Date shall not exceed the Total Term Loan D
Commitment. Any principal amount of the Term Loan D that is repaid or prepaid
may not be reborrowed.”
     (e) Section 2.02(c)(i) of the Financing Agreement is hereby amended and
restated in its entirety as follows:
          “(i) Except as otherwise provided in this Section 2.02(c), all Loans
under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares of the Total Revolving Credit
Commitment, the Term Loan A Commitment, the Total US Term Loan B Commitment, the
Total UK Term Loan B Commitment, the Total Term Loan C

7



--------------------------------------------------------------------------------



 



Commitment, or the Total Term Loan D Commitment, as applicable; it being
understood that no Lender shall be responsible for any default by any other
Lender in that other Lender’s obligations to make a Loan requested hereunder,
nor shall the Commitment of any Lender be increased or decreased as a result of
the default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder, and each Lender shall be obligated to make the Loans
required to be made by it by the terms of this Agreement regardless of the
failure by any other Lender.”
     (f) Section 2.03(c) of the Financing Agreement is hereby amended by
inserting the words “(inclusive of the US Term Loan B PIK Amount)” immediately
after the words “The outstanding principal of the US Term Loan B” appearing
therein.
     (g) Section 2.03(d) of the Financing Agreement is hereby amended by
inserting the words “(inclusive of the UK Term Loan B PIK Amount)” immediately
after the words “The outstanding principal of the UK Term Loan B” appearing
therein.
     (h) Section 2.03 of the Financing Agreement is hereby amended by inserting
the following new clause (f) therein immediately before the existing clause
(f) and renumbering existing clauses (f), (g), (h) and (i), as (g), (h), (i),
and (j), respectively, and each reference to such renumbered clause in the
Financing Agreement shall be deemed to be a reference to such clause as amended
hereby:
               ”(f) The outstanding principal of the Term Loan D (inclusive of
the Term Loan D PIK Amount) shall be repaid in full on the earlier of (i) the
termination of the Total Revolving Credit Commitment and (ii) the Final Maturity
Date.”
     (i) Section 2.04(b)(i) of the Financing Agreement is hereby amended and
restated in its entirety as follows:
               “The Term Loan A shall bear interest on the principal amount
thereof from time to time outstanding, from the date of the making of the Term
Loan A until the date on which such principal amount is repaid in accordance
herewith, as follows: (i) if the relevant portion of the Term Loan A is a LIBOR
Rate Loan, at a rate per annum equal to the LIBOR Rate plus 3.6 percentage
points, and (ii) otherwise, at a rate per annum equal to the Reference Rate plus
1.10 percentage points.”
     (j) Section 2.04(b)(ii) of the Financing Agreement is hereby amended and
restated in its entirety as follows:
               “The Term Loan B shall bear interest on the principal amount
thereof from time to time outstanding, from the date of the making of the Term
Loan B until the date on which such principal amount is repaid in accordance
herewith, as follows: (i) if the relevant portion of the Term Loan B is a LIBOR
Rate Loan, at a rate per annum equal to the LIBOR Rate plus 6.50 percentage
points, and (ii) otherwise, at a rate per annum equal to the Reference Rate plus
4.25 percentage points.”
     (k) Section 2.04(b)(iv) of the Financing Agreement is hereby amended and
restated in its entirety as follows:

8



--------------------------------------------------------------------------------



 



               “(iv) US Term Loan B PIK Interest. In addition to any other
interest provided for in this Agreement, the outstanding principal amount of US
Term Loan B (inclusive of any US Term Loan B PIK Amount) shall bear additional
interest on the amount thereof outstanding from time to time at a per annum rate
of .75% to be paid-in-kind by being added to the principal balance of the US
Term Loan B (inclusive of any US Term Loan B PIK Amount theretofore so added) on
a monthly basis on the first day of each month after the Fourth Amendment
Effective Date; provided, however, that US Borrower shall pay in cash all
accrued and unpaid interest under this Section 2.04(b)(iv) on the Final Maturity
Date.”
     (l) Section 2.04(b) of the Financing Agreement is hereby amended by adding
the following new subclauses (v) , (vi) and (vii) at the end thereof as follows:
               “(v) UK Term Loan B PIK Interest. In addition to any other
interest provided for in this Agreement, the outstanding principal amount of UK
Term Loan B (inclusive of any UK Term Loan B PIK Amount) shall bear additional
interest on the amount thereof outstanding from time to time at a per annum rate
of .75% to be paid-in-kind by being added to the principal balance of the UK
Term Loan B (inclusive of any UK Term Loan B PIK Amount theretofore so added) on
a monthly basis on the first day of each month after the Fourth Amendment
Effective Date; provided, however, that UK Borrower shall pay in cash all
accrued and unpaid interest under this Section 2.04(b)(v) on the Final Maturity
Date.
               (vi) Term Loan C PIK Interest. In addition to any other interest
provided for in this Agreement, the outstanding principal amount of Term Loan C
(inclusive of any Term Loan C PIK Amount) shall bear additional interest on the
amount thereof outstanding from time to time at a per annum rate of 5.50% to be
paid-in-kind by being added to the principal balance of the Term Loan C
(inclusive of any Term Loan C PIK Amount theretofore so added) on a monthly
basis on the first day of each month after the Fourth Amendment Effective Date;
provided, however, that US Borrower shall pay in cash all accrued and unpaid
interest under this Section 2.04(b)(vi) on the Final Maturity Date.
               (vii) Term Loan D PIK Interest. The outstanding principal amount
of Term Loan D (inclusive of any Term Loan D PIK Amount) shall bear interest on
the amount thereof outstanding from time to time at a per annum rate of 15.00%
to be paid-in-kind by being added to the principal balance of the Term Loan D
(inclusive of any Term Loan D PIK Amount theretofore so added) on a monthly
basis on the first day of each month after the Fourth Amendment Effective Date;
provided, however, that US Borrower shall pay in cash all accrued and unpaid
interest under this Section 2.04(b)(vii) on the Final Maturity Date.”
     (m) Section 2.05(a) of the Financing Agreement is hereby amended by adding
the following new subclause (vi) at the end thereof as follows:
          “(vi) Term Loan D. The Total Term Loan D Commitment shall terminate
upon the making of the Term Loan D on the Fourth Amendment Effective Date.”
     (n) Section 2.05(b)(ii) of the Financing Agreement is hereby amended and
restated in its entirety as follows:

9



--------------------------------------------------------------------------------



 



          “(ii) Prepayment of Term Loans by US Borrower. US Borrower may, upon
at least 3 Business Days prior written notice to the Administrative Agent,
prepay without penalty or premium the principal of the Term Loans, in whole or
in part. Each prepayment made pursuant to this Section 2.05(b)(ii) shall be
accompanied by the payment of accrued interest to the date of such payment on
the amount prepaid. Each such prepayment shall be applied (A) (I) first, to Term
Loan A, until paid in full (II) second, to US Term Loan B, until paid in full,
(III) third, to UK Term Loan B, until paid in full, (IV) fourth, to Term Loan C,
until paid in full, and (V) fifth, to the Term Loan D, until paid in full, and
(B) against the remaining installments of principal due on the applicable Term
Loans on a pro rata basis (for the avoidance of doubt, any amount that is due
and payable on the Final Maturity Date shall constitute an installment).”
     (o) Section 4.04(b)(i) of the Financing Agreement is hereby amended by
amending and restating clauses (L) and (O) appearing therein in their entirety
as follows:
               “(L) twelfth, ratably to pay principal of the US Term Loan B
(inclusive of any US Term Loan B PIK Amount) until paid in full;”.
               “(O) fifteenth, ratably to pay principal of the UK Term Loan B
(inclusive of any UK Term Loan B PIK Amount) until paid in full;”.
     (p) Section 4.04(b)(i) of the Financing Agreement is hereby amended by
amending and restating clause (S) in its entirety as follows and adding the
following new clauses (T), (U), (V), and (W) at the end of such section as
follows:
          “(S) nineteenth, to the ratable payment of all other Obligations
(other than any Term Loan D Obligations) then due and payable until paid in
full, (T) twentieth, ratably to pay any fees and indemnities then due to the
Term Loan D Lenders until paid in full; (U) twenty-first, ratably to pay
interest due in respect of the Term Loan D until paid in full; (V)
twenty-second, ratably to pay principal of the Term Loan D (inclusive of any
Term Loan D PIK Amount) until paid in full, and (W) twenty-third, to the ratable
payment of all other Obligations then due and payable until paid in full.”
     (q) Section 7.01(t) of the Financing Agreement is hereby amended and
restated in its entirety as follows:
          “(t) Use of Proceeds. The proceeds of (a) the Loans (other than the
Term Loan D) shall be used to (i) refinance existing Indebtedness of US Borrower
owed under the Existing Loud Credit Facilities, (ii) refinance existing
Indebtedness of Target owed under the Existing Martin Credit Facility to the
Existing Martin Lenders and owed under the Existing ISIS Loan Stock to the
Existing ISIS Lenders, (iii) finance the payment of a portion of the
consideration payable to complete the Acquisition, (iv) pay fees and expenses in
connection with the transactions contemplated hereby, and (v) fund working
capital of the Borrowers, and (b) the Term Loan D shall be used to (i) repay a
portion of the Revolving Loans, (ii) to pay fees and expenses in connection with
the transactions contemplated by the Fourth Amendment, and (iii) fund working
capital of the Borrowers to the extent there are no Revolving Loans outstanding
on the Fourth Amendment Effective Date.”

10



--------------------------------------------------------------------------------



 



     (r) Section 7.03(a) of the Financing Agreement is hereby amended and
restated in its entirety as follows:
               “(a) Consolidated Leverage Ratio. Permit the ratio of
Consolidated Funded Indebtedness (net of the sum of (i) Qualified Cash and
(ii) the outstanding principal amount of the Term Loan D (including the Term
Loan D PIK Amount)) of Parent and its Subsidiaries as of the last day of any
fiscal quarter set forth below to TTM EBITDA of Parent and its Subsidiaries for
the period ended as of the last day of such fiscal quarter to be greater than
the applicable ratio set forth below:

          Fiscal Quarter End   Consolidated Leverage Ratio
December 31, 2008
    12:46:1.00  
March 31, 2009
    9.71:1.00  
June 30, 2009
    8.07:1.00  
September 30, 2009
    6.93:1.00  
December 31, 2009
    5.38:1.00  
March 31, 2010
    5.14:1.00  
June 30, 2010
    4.89:1.00  
September 30, 2010
    4.81:1.00  
December 31, 2010
    4.62:1.00  
March 31, 2011
    4.66:1.00  
June 30, 2011
    4.44:1.00  
September 30, 2011
    4.15:1.00  
December 31, 2011 and the last day of each fiscal quarter of Parent thereafter
    3.71:1.00  

     (s) Section 7.03(b) of the Financing Agreement is hereby amended by
amending and restating the table appearing therein in its entirety as follows:

          Fiscal Quarter End   Fixed Charge Coverage Ratio
December 31, 2008
    0.42:1.00  
March 31, 2009
    0.56:1.00  
June 30, 2009
    0.69:1.00  
September 30, 2009
    0.82:1.00  
December 31, 2009
    1.04:1.00  
March 31, 2010
    1.13:1.00  
June 30, 2010
    1.19:1.00  
September 30, 2010
    1.20:1.00  
December 31, 2010
    1.19:1.00  
March 31, 2011
    1.21:1.00  
June 30, 2011
    1.27:1.00  
September 30, 2011
    1.33:1.00  
December 31, 2011 and the last day of each fiscal quarter of Parent thereafter
    1.40:1.00  

11



--------------------------------------------------------------------------------



 



     (t) Section 7.03(c) of the Financing Agreement is hereby amended by
amending and restating the table appearing therein in its entirety as follows:

          Fiscal Quarter End   TTM EBITDA
December 31, 2008
  $ 7,622,000  
March 31, 2009
  $ 10,017,000  
June 30, 2009
  $ 11,897,000  
September 30, 2009
  $ 13,701,000  
December 31, 2009
  $ 16,809,000  
March 31, 2010
  $ 17,923,000  
June 30, 2010
  $ 18,598,000  
September 30, 2010
  $ 18,615,000  
December 31, 2010
  $ 18,355,000  
March 31, 2011
  $ 18,566,000  
June 30, 2011
  $ 19,145,000  
September 30, 2011
  $ 19,865,000  
December 31, 2011 and the last day of each fiscal quarter of Parent thereafter
  $ 20,585,000  

     (u) Section 7.03(d) of the Financing Agreement is hereby amended by
amending and restating the table appearing therein in its entirety as follows:

         
Fiscal Year 2008
  $ 4,300,000  
Fiscal Year 2009
  $ 4,300,000  
Fiscal Year 2010
  $ 4,300,000  
Fiscal Year 2011 and each Fiscal Year thereafter
  $ 4,300,000  

     (v) Section 10.10(a) of the Financing Agreement is hereby amended by
inserting the words “(other than any Term Loan D Lender)” immediately after each
instance of (i) the words “or agreement of all Lenders” appearing therein and
(ii) the words “and a Lender” appearing therein.
     (w) Section 12.02 of the Financing Agreement is hereby amended and restated
in its entirety as follows:
          “12.02 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Required Lenders or by the Collateral Agent with
the consent of the Required Lenders, and then

12



--------------------------------------------------------------------------------



 



such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given, provided, however, that (a) prior to the
payment in full of all Obligations (other than the Term Loan D Obligations) and
the termination of all Commitments, no amendment, waiver or consent shall
(i) increase the Commitment of any Lender, reduce the principal of, or interest
on, the Loans payable to any Lender, reduce the amount of any fee payable for
the account of any Lender, or postpone or extend any date fixed for any payment
of principal of, or interest or fees on, the Loans payable to any Lender, in
each case without the written consent of any Lender (other than any Term Loan D
Lender) affected thereby, (ii) increase the Total Commitment without the written
consent of each Lender (other than the any Term Loan D Lender), (iii) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans that is required for the Lenders or any of them to take any action
hereunder, (iv) amend the definition of “Required Lenders” or “Pro Rata Share”,
(v) release all or a substantial portion of the Collateral (except as otherwise
provided in this Agreement and the other Loan Documents), subordinate any Lien
granted in favor of the Collateral Agent for the benefit of the Agents and the
Lenders, or release any Borrower or any Guarantor, (vi) amend, modify or waive
Section 4.04 or this Section 12.02 of this Agreement, or (vii) amend the
definition of “Book Value”, “Borrowing Base”, “Eligible Accounts Receivable”,
“Eligible Inventory”, or “Net Amount of Eligible Accounts Receivable”, in each
case, without the written consent of each Lender (other than any Term Loan D
Lender) and (b) (a) after payment in full of all Obligations (other than the
Term Loan D Obligations) and the termination of all Commitments, no amendment,
waiver or consent shall (i) increase the Commitment of any Lender, reduce the
principal of, or interest on, the Loans payable to any Lender, reduce the amount
of any fee payable for the account of any Lender, or postpone or extend any date
fixed for any payment of principal of, or interest or fees on, the Loans payable
to any Lender, in each case without the written consent of any Lender affected
thereby, (ii) increase the Total Commitment without the written consent of each
Lender, (iii) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans that is required for the Lenders or any of
them to take any action hereunder, (iv) amend the definition of “Required
Lenders” or “Pro Rata Share”, (v) release all or a substantial portion of the
Collateral (except as otherwise provided in this Agreement and the other Loan
Documents), subordinate any Lien granted in favor of the Collateral Agent for
the benefit of the Agents and the Lenders, or release any Borrower or any
Guarantor, (vi) amend, modify or waive Section 4.04 or this Section 12.02 of
this Agreement, or (vii) amend the definition of “Book Value”, “Borrowing Base”,
“Eligible Accounts Receivable”, “Eligible Inventory”, or “Net Amount of Eligible
Accounts Receivable”, in each case, without the written consent of each Lender.
Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing and signed by an Agent, affect the rights or duties of such Agent (but
not in its capacity as a Lender) under this Agreement or the other Loan
Documents.”
     (x) Section 12.07 of the Financing Agreement is hereby amended by adding a
new clause (j) at the end thereof as follows:
          “(j) Notwithstanding any provision to the contrary contained herein,
any Lender (an “Assigning Lender”) may with the written consent of the
Collateral Agent, assign to one or more special purpose funding vehicles (each,
an “SPV”) all or any portion of its funded Loans (without the corresponding
Commitment), without the consent of any Person (other than as required above) or
the payment of a fee, by execution of a written assignment agreement in a

13



--------------------------------------------------------------------------------



 



form agreed to by such Assigning Lender and such SPV, and may grant any such SPV
the option, in such SPV’s sole discretion, to provide the Borrowers all or any
part of any Loans that such Assigning Lender would otherwise be obligated to
make pursuant to this Agreement. Such SPVs shall have all the rights which a
Lender making or holding such Loans would have under this Agreement, but no
obligations. The Assigning Lender shall remain liable for all its original
obligations under this Agreement, including its Commitment (although the unused
portion thereof shall be reduced by the principal amount of any Loans held by an
SPV). Notwithstanding such assignment, the Agents and Borrowers may deliver
notices to the Assigning Lender (as agent for the SPV) and not separately to the
SPV unless the Agents and Borrowers are requested in writing by the SPV (or its
agent) to deliver such notices separately to it. The Borrowers shall, at the
request of any Assigning Lender, execute and deliver to such Person as such
Assigning Lender may designate, a promissory note in the amount of such
Assigning Lender’s original promissory note to evidence the Loans of such
Assigning Lender and related SPV.”
     (y) Section 12.19 of the Financing Agreement is hereby amended by adding
the following sentence at the end thereof as follows:
          “The confidentiality provisions contained in this Agreement shall not
prohibit disclosures to any trustee, administrator, collateral manager,
servicer, backup servicer, lender, rating agency or secured party of any SPV in
connection with the evaluation, administration, servicing of, or the reporting
on, the assets or securitization activities of such SPV.”
     (z) The Schedules to the Financing Agreement are hereby amended by adding
thereto Schedule D-1 and Schedule R-1 attached hereto.
3. Consent. The provisions of the Financing Agreement and the other Loan
Documents to the contrary notwithstanding, subject to the satisfaction of the
conditions precedent set forth in Section 10 hereof, the Agents and Lenders
hereby consent to the Designated Transaction on terms and conditions set forth
in the Designated Purchase Agreement and any changes thereto as may be approved
by the Agents in their reasonable discretion.
4. Waiver of Designated Events of Default. Anything in the Financing Agreement
to the contrary notwithstanding, and subject to the satisfaction or waiver of
the conditions precedent set forth in Section 10 hereof, Agents and Lenders
hereby waive (i) compliance with the Designated Financial Covenants for the
fiscal periods ended September 30, 2008, and (ii) any Default or Event of
Default that may have arisen prior to, or may exist on the date hereof as a
result of any failure to comply with the Designated Financial Covenants for the
fiscal periods ended September 30, 2008 (the “Designated Events of Default”);
provided, however, nothing herein, nor any communications among any Loan Party,
any Agent, or any Lender, shall be deemed a waiver with respect to any Events of
Default, other than the Designated Events of Default, or any future failure of
the Loan Parties to comply fully with any provision of the Financing Agreement
or any provision of any other Loan Document, and in no event shall this waiver
be deemed to be a waiver of enforcement of any of the Agents’ or Lenders’ rights
or remedies under the Financing Agreement and the other Loan Documents, at law
(including under the Code), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
pursuant to Section 9.01 of the Financing Agreement, with respect

14



--------------------------------------------------------------------------------



 



to any other Defaults or Events of Default now existing or hereafter arising.
Except as expressly provided herein, each Agent and each Lender hereby reserves
and preserves all of its rights and remedies against the Borrower and each other
Loan Party under the Financing Agreement and the other Loan Documents, at law
(including under the Code), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
pursuant to Section 9.01 of the Financing Agreement.
5. Amendment Fees.
     (a) Parent hereby agrees to pay to Administrative Agent, solely for the
ratable benefit of the Revolving Loan Lenders, the Term Loan A Lenders, the US
Term Loan B Lenders, and the UK Term Loan B Lenders that execute this Amendment,
in accordance with their Pro Rata Shares (and not for the account of any other
Lender), an amendment fee in an amount equal to $250,000 (the “Amendment Fee”),
which shall be fully earned and due and payable in full in immediately available
funds on the date hereof and shall be non-refundable when paid.
     (b) The provisions of the Financing Agreement and the other Loan Documents
to the contrary notwithstanding (including, without limitation, Section 7.02(h)
of the Financing Agreement), subject to the satisfaction of the conditions
precedent set forth in Section 10 hereof, Agents and Lenders hereby consent to
the Parent’s incurrence and payment of, solely for the benefit of Sun Mackie,
LLC (and not for the account of any other Lender), an amendment fee in an amount
equal to $250,000 (the “Term Loan D Amendment Fee”), which amount shall be due
and payable in accordance with the following schedule: (i) $62,500 on the date
hereof, (ii) $62,500 on December 31, 2008, (iii) $62,500 on March 31, 2009 and
(iv) $62,500 on June 30, 2009. Such amounts shall be fully earned and
non-refundable on the date hereof.
6. Reaffirmation.
     (a) Borrower. US Borrower and UK Borrower each hereby reaffirms its
obligations under each Loan Document to which it is a party. US Borrower and UK
Borrower each hereby further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Security Agreement or any other Loan
Document to the Collateral Agent, on behalf and for the benefit of each Agent
and Lender, as collateral security for the obligations under the Loan Documents
in accordance with their respective terms, and acknowledges that all of such
liens and security interests, and all collateral heretofore pledged as security
for such obligations, continues to be and remain collateral for such obligations
from and after the date hereof.
     (b) Guarantor. Each Guarantor hereby (i) consents to this Amendment; (ii)
acknowledges and reaffirms all obligations owing by it to the Agents and Lenders
under any Loan Document to which it is a party and represents and warrants that,
after giving effect to the Amendment, all of its representations and warranties
contained in the Loan Documents to which such Guarantor is a party are true,
accurate and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as if made
the date hereof (unless any such representation or warranty is expressly made as
of a specific date, in which event it shall be true, accurate and complete as of
such specified date), (iii) agrees that each Loan

15



--------------------------------------------------------------------------------



 



Document to which it is a party is and shall remain in full force and effect and
shall not be impaired or otherwise affected by the execution of the Amendment or
any other document or instrument delivered in connection herewith, (iv) ratifies
and reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted by it, pursuant to and in connection with the
Security Agreement and any other Loan Document to which such Guarantor is a
party, to the Collateral Agent, on behalf and for the benefit of each Agent and
Lender, as collateral security for the Guaranteed Obligations of such Guarantor,
and acknowledges that all of such liens and security interests, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof, and
(v) ratifies and confirms its consent to any previous amendments of the
Financing Agreement and any previous waivers granted with respect to the
Financing Agreement. Although each of the Guarantors have been informed of the
matters set forth herein and have acknowledged and agreed to same, each of the
Guarantors understands that the Agents and the Lenders shall have no obligation
to inform the Guarantors of such matters in the future or to seek the
Guarantors’ acknowledgement or agreement to future amendments, waivers, or
modifications, and nothing herein shall create such a duty.
7. General Release. The Agents, the Lenders and the Loan Parties desire to
resolve each and every one of any Claims (as such term is defined below) that
the Loan Parties may have (if any) in conjunction with the execution of this
Amendment and thus each Loan Party makes the release contained in this Section.
In consideration of Agents’ and Lenders’ entering into this Amendment and
agreeing to the substantial concessions as set forth herein, each Loan Party,
for itself and on behalf of its successors, assigns, limited partners, general
partners, investors, Subsidiaries, shareholders, trustees, officers, directors,
employees, agents and attorneys, and any Person acting for or on behalf of, or
claiming through, it, hereby fully and unconditionally releases, remises and
forever discharges each Agent, each Lender, their respective Affiliates and
Related Funds, and each of their respective successors in title, past, present
and future directors, officers, employees, subsidiaries, branches, affiliates,
attorneys, agents, representatives, successors and assigns and all Persons,
firms, corporations and organizations acting on any of their behalves
(collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, suits, Liens, lawsuits, adverse consequences,
damages, losses, amounts paid in settlement, debts, deficiencies, diminution in
value, disbursements, obligations, costs or demands and liabilities, of whatever
kind or nature (whether in law, in equity or otherwise), from the beginning of
the world to the date on which this Amendment is executed, whether known or
unknown, liquidated or unliquidated, fixed or contingent, direct or indirect or
derivative, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which such
Loan Parties has, had, claims to have had or hereafter claims to have against
the Released Parties (other than those claims directly resulting from the gross
negligence or willful misconduct of such Released Party as determined in a final
judgment by a court of competent jurisdiction) by reason of any act or omission
on the part of the Released Parties, or any of them, occurring prior to the date
on which this Amendment is executed, including without limitation on account of
or in any way affecting, concerning or arising out of or founded upon this
Amendment up to and including the date on which this Amendment is executed,
including without limitation all such loss or damage of any kind heretofore
sustained or that may arise as a consequence of the dealings among the parties
up to and including the date on which this Amendment is executed, to the extent
relating to the Loans, the Obligations, the Financing Agreement or any of the
other Loan Documents, including the administration and

16



--------------------------------------------------------------------------------



 



enforcement thereof (collectively, all of the foregoing are the “Claims”). Each
Loan Party represents and warrants that it has no knowledge of any claim by it
against the Released Parties or of any facts or acts or omissions of the
Released Parties which on the date hereof would be the basis of a claim by such
Loan Party against the Released Parties relating to the Loans, the Obligations,
the Financing Agreement or any of the other Loan Documents, including the
administration and enforcement thereof, which is not released hereby. Each Loan
Party represents and warrants that the foregoing constitutes a full and complete
release of all Claims.
8. Limited Amendments, Consent and Waiver; Full Force And Effect. The amendments
set forth in Sections 2 of this Amendment, the consent set forth in Section 3 of
this Amendment, and the waiver set forth in Section 4 of this Amendment shall be
limited precisely as written and shall not be deemed (a) to be an amendment of
any other term or condition of the Financing Agreement or the other Loan
Documents, to prejudice any right or remedy which the Agents or the Lenders may
now have or may have in the future under or in connection with the Financing
Agreement or the other Loan Documents or (b) to be a consent or waiver to any
future amendment or departure from the terms and conditions of the Financing
Agreement or the other Loan Documents. This Amendment shall be construed in
connection with and as part of the Loan Documents, and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.
9. Representations And Warranties. Each Loan Party hereby represents and
warrants to each Agent and each Lender as follows:
     (a) Each has the requisite power and authority to execute and deliver this
Amendment and to perform its obligations hereunder and under the Loan Documents
to which it is a party, and the articles of organization and operating agreement
of each Loan Party have not been amended since the Effective Date;
     (b) The execution, delivery, and performance by each Loan Party of this
Amendment and the performance by it of each Loan Document to which it is a party
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except where any
such default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal could not reasonably be expected to result in a Material Adverse
Effect;
     (c) This Amendment has been duly executed and delivered by each Loan Party,
and this Amendment and each Loan Document is the legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms, and is in full force and effect, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws;

17



--------------------------------------------------------------------------------



 



     (d) The execution, delivery and performance by each Loan Party of this
Amendment and the performance by each Loan Party of the Financing Agreement as
amended hereby do not and will not require any authorization or approval of, or
other action by, or notice to or filing with any Governmental Authority or
regulatory body or the consent of any third party which has not yet been
obtained;
     (e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Loan Party, either Agent or any Lender;
     (f) After giving effect to this Amendment, no event has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Amendment that would constitute a Default or an Event of Default; and
     (g) After giving effect to this Amendment, the representations and
warranties in the Financing Agreement and the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
10. Conditions Precedent To Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof (such date, the “Fourth Amendment Effective
Date”):
     (a) Administrative Agent shall have received payment in full in immediately
available funds of the Amendment Fee;
     (b) Collateral Agent shall have received a funds flow agreement, in form
and substance satisfactory to the Collateral Agent, duly executed by the parties
thereto;
     (c) Collateral Agent shall have received a participation agreement with
respect to the Term Loan D, in form and substance satisfactory to the Collateral
Agent, duly executed by the parties thereto;
     (d) Collateral Agent shall have received the Designated Purchase Agreement
in draft form and in form and substance satisfactory to the Agents;
     (e) The representations and warranties herein and in the Financing
Agreement and the other Loan Documents shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date);

18



--------------------------------------------------------------------------------



 



     (f) The Borrowers shall pay concurrently with the closing of the
transactions evidenced by this Amendment, all fees, costs, expenses and taxes
then payable pursuant to Section 12.04 of the Financing Agreement;
     (g) After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing on the date hereof; and
     (h) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against the Borrower, any Guarantor, any Agent, or any
Lender.
11. Application of Net Cash Proceeds Received in Connection with the Designated
Transaction. Anything in the Financing Agreement to the contrary
notwithstanding, the Loan Parties hereby agree that the Net Cash Proceeds
received in connection with the Designated Transaction shall be applied as
follows: (i) 30% of such Net Cash Proceeds shall be applied as a prepayment of
the outstanding principal balance of Revolving Loans (without a commensurate
permanent reduction of the Total Revolving Credit Commitment in an equivalent
amount), (ii) 40% of such Net Cash Proceeds shall be applied as a prepayment of
the outstanding principal balance of Term Loan A, and (iii) 30% of such Net Cash
Proceeds shall be applied as a prepayment of the outstanding principal balance
of US Term Loan B.
12. Covenant. The Loan Parties hereby agree that the Loan Parties shall use an
amount not less than $1,750,000 to implement cost saving measures during the
period beginning on the Fourth Amendment Effective Date and ending on the date
that is fourteen (14) months after the Fourth Amendment Effective Date. The
failure to comply with the covenant set forth in this Section 12 within the time
frame set forth above shall constitute an immediate Event of Default.
13. Release of Liens. Subject to the consummation of the Designated Transaction,
upon the terms and conditions set forth in the Financing Agreement and this
Amendment, the Lenders hereby authorize Collateral Agent to terminate and
release the Collateral Agent’s Liens in the assets subject to the Designated
Transaction.
14. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.
15. Entire Amendment; Effect Of Amendment. This Amendment, and the terms and
provisions hereof, constitute the entire agreement among the parties pertaining
to the subject matter hereof and supersedes any and all prior or contemporaneous
amendments relating to the subject matter hereof. Except for the amendments,
consents and wavers to the Financing Agreement expressly set forth in
Sections 2, 3, 4 and 5 hereof, the Financing Agreement and other Loan Documents
shall remain unchanged and in full force and effect. To the extent any terms or
provisions of this Amendment conflict with those of the Financing Agreement or
other Loan Documents, the terms and provisions of this Amendment shall control.
This Amendment is a Loan Document. The amendments, consents and waivers set
forth herein are limited to the

19



--------------------------------------------------------------------------------



 



specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse future non-compliance
with the Financing Agreement or the other Loan Documents, and shall not operate
as a consent to or waiver of any other matter under the Loan Documents.
16. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
17. Counterparts; Telecopy Execution. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telecopy or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telecopy or electronic
mail also shall deliver an original executed counterpart of this Amendment, but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.
18. Miscellaneous.
     (a) Upon the effectiveness of this Amendment, each reference in the
Financing Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Financing Agreement shall mean and refer
to the Financing Agreement as amended by this Amendment.
     (b) Upon the effectiveness of this Amendment, each reference in the Loan
Documents to the “Financing Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Financing Agreement shall mean and refer
to the Financing Agreement as amended by this Amendment.
     (c) Except as expressly provided herein, (i) the Agents and the Lenders
hereby reserve all remedies, powers, rights, and privileges that the Agents and
the Lenders may have under the Financing Agreement or the other Loan Documents,
at law (including under the Code), in equity, or otherwise; (ii) all terms,
conditions, and provisions of the Financing Agreement and the other Loan
Documents are and shall remain in full force and effect; and (iii) nothing
herein shall operate as a consent to or a waiver, amendment, or forbearance in
respect of any matter (including any Event of Default whether presently existing
or subsequently occurring (other than the Designated Events of Default)) or any
other right, power, or remedy of the Agents or the Lenders under the Financing
Agreement and the other Loan Documents. No delay on the part of the Agents and
the Lenders in the exercise of any remedy, power, right or privilege shall
impair such remedy, power, right, or privilege or be construed to be a waiver of
any default, nor shall any partial exercise of any such remedy, power, right or
privilege preclude further exercise thereof or of any other remedy, power, right
or privilege.
[SIGNATURE PAGES FOLLOW]

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed and delivered as of the date first written above.

            LOAN PARTIES:

LOUD TECHNOLOGIES INC.,
a Washington corporation, as US Borrower and as a
US Guarantor
      By:           Name:           Title:           LOUD TECHNOLOGIES EUROPE
PLC,
a company organized under the laws of England and
Wales, as a Foreign Guarantor
      By:           Name:           Title:           MACKIE DESIGN INC.,
a Washington corporation, as a US Guarantor
      By:           Name:           Title:        

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SIA SOFTWARE COMPANY INC.,
a New York corporation, as a US Guarantor
      By:           Name:           Title:           ST. LOUIS MUSIC, INC.,
a Missouri corporation, as a US Guarantor
      By:           Name:           Title:        

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            MARTIN AUDIO HOLDINGS LIMITED (FORMERLY KNOWN AS GRACE ACQUISITIONCO
LIMITED),
a company organized under the laws of England and
Wales, as UK Borrower
      By:           Name:           Title:        

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            MARTIN AUDIO LIMITED,
a company organized under the laws of England and
Wales, as a Foreign Guarantor
      By:           Name:           Title:        

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            MARTIN AUDIO DISTRIBUTION LIMITED,
a company organized under the laws of England and
Wales, as a Foreign Guarantor
      By:           Name:           Title:        

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            ABLECO FINANCE LLC, as Collateral Agent,
and on behalf of itself and its affiliates as Lenders
      By:           Name:           Title:        

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



                     
EXECUTED as a DEED by:
    )              
For and on behalf of
    )              
SABERASU JAPAN INVESTMENTS II B.V.
    )              
 
    )              
 
    )              
 
    )              
 
    )              
 
    )              
 
    )     By:        
 
                   
 
    )         Name:    
 
    )         Title: Managing Director    
 
    )                  
EXECUTED as a DEED by:
    )              
For and on behalf of
    )              
SABERASU JAPAN INVESTMENTS II B.V.
    )              
 
    )              
 
    )              
 
    )              
 
    )              
 
    )              
 
    )     By:        
 
                   
 
    )         Name:    
 
    )         Title: Managing Director    
 
    )              

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            GMAC COMMERCIAL FINANCE LLC,
as Administrative Agent and as a Lender
      By:           Name:           Title:        

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            FORTRESS CREDIT FUNDING I LP,
as a Lender
      By:   Fortress Credit Funding I GP LLC,
its general partner 

  By:           Title:                  FORTRESS CREDIT FUNDING II LP,
as a Lender
      By:   Fortress Credit Funding II GP LLC,
its general partner 

  By:           Title:                  FORTRESS CREDIT FUNDING III LP,
as a Lender
      By:   Fortress Credit Funding III GP LLC,
its general partner 

  By:           Title:                  FORTRESS CREDIT FUNDING IV LP,
as a Lender
      By:   Fortress Credit Funding IV GP LLC,
its general partner 

  By:           Title:               

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



            FORTRESS CREDIT OPPORTUNITIES I LP,
as a Lender
      By:   Fortress Credit Opportunities I GP LLC,
its general partner 

  By:           Title:                  DRAWBRIDGE SPECIAL OPPORTUNITIES
FUND LTD.,
as a Lender
      By:           Title:                  FCCD LIMITED, as a Lender
      By:           Title:               

[SIGNATURE PAGE TO AMENDMENT NO. 4 TO FINANCING AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule D-1

          Lender   Term Loan D Commitment
Ableco Finance LLC
  $ 5,000,000  

[Schedule D-1]

 



--------------------------------------------------------------------------------



 



Schedule R-1
Restructuring Initiative Expenses
See attached.
[Schedule R-1]

 